Case 2:18-cv-05934-MWF-KS Document 67-2 Filed 12/20/19 Page 1 of 9 Page ID #:619



   1   LEIDER + AYALA-BASS LLP
   2   PHILIP A. LEIDER (SBN 229751)
       JOREN S. AYALA-BASS (SBN 208143)
   3   ANAHIT SAMARJIAN (SBN 279417)
   4   One Market Plaza, Spear Tower, Floor 36
       San Francisco, CA 94105
   5   Telephone: (415) 215-8397
   6   philip@leiderlegal.com

   7   Attorneys for Plaintiff
       OX LABS INC.
   8
   9
  10                         UNITED STATES DISTRICT COURT
  11                        CENTRAL DISTRICT OF CALIFORNIA
  12                                 WESTERN DIVISION
  13
  14   OX LABS INC., a California                   Case No. CV 18-5934-MWF(KSx)
       corporation,
  15                                                SUPPLEMENTAL
  16                   Plaintiff,                   DECLARATION OF AKBAR
             v.                                     THOBHANI IN SUPPORT OF
  17                                                PRETRIAL DISPOSITIVE
                                                    MOTION OF PLAINTIFF OX
  18   BITPAY, INC., a Delaware corporation,        LABS INC.
  19   and DOES 1-10,

  20                   Defendants.                  Date: January 16, 2020, 3:00 p.m.
                                                    Place: Courtroom 5A
  21
                                                    Pretrial Conference: January 27, 2020
  22                                                Trial: February 4, 2020
  23
  24
  25
  26
  27
  28
       SUPPL. DECL. OF AKBAR THOBHANI ISO PLAINTIFF’S PRETRIAL DISPOSITIVE MOTION
       Case No. CV 18-5934-MWF(KSx)
Case 2:18-cv-05934-MWF-KS Document 67-2 Filed 12/20/19 Page 2 of 9 Page ID #:620



   1   I, Akbar Thobhani, declare as follows:
   2         1.     I am a co-founder of Ox Labs Inc., the plaintiff in this matter, and
   3   SFOX, which has ratified the action (collectively hereinafter “Ox Labs”). I make
   4   this declaration in support of Ox Labs’ Pretrial Dispositive Motion. If called upon,
   5   I could and would testify competently to these facts based on my personal
   6   knowledge.
   7         2.     I signed a Declaration in support of Plaintiff’s Opposition to
   8   Defendant’s Motion for Summary Judgment on August 18, 2019. I understand that
   9   our counsel filed that Declaration on August 18, and my signed and sworn
  10   Declaration is part of the record of this case, found at Electronic Docket Number
  11   31-2. I am submitting this Supplemental Declaration to reaffirm and clarify a
  12   couple of points from my August 18, 2019 Declaration.
  13         3.     In my August 18, 2019 Declaration, I explained that in July 2015 Ox
  14   Labs inadvertently credited 200 more Bitcoins to defendant BitPay, Inc. (“BitPay”)
  15   than BitPay should have received in the course of regular transactions on our
  16   platform. I explained that BitPay withdrew, kept and refused to return our Bitcoins
  17   after the crediting error was discovered, and BitPay admitted it should not have
  18   received those Bitcoins. I wish to clarify that the 200 Bitcoins at issue were and
  19   have always been the property of Ox Labs, and belonged to and were owned by Ox
  20   Labs at all relevant times.
  21         4.     After the crediting error was discovered in February 2017, I negotiated
  22   with BitPay, directly and then through our attorneys, asking for the return of our
  23   Bitcoins. In an email dated May 18, 2017, Tony Gallippi of BitPay told me that
  24   BitPay had transferred the 200 Bitcoins to Kraken, which is a different
  25   cryptocurrency exchange platform, and sold the Bitcoins there. Attached as
  26   Exhibit A is a true and correct copy of the email exchange in which Mr. Gallippi
  27   made that statement. I retrieved this email exchange from Ox Labs’ records kept in
  28
                                                 1
       SUPPL. DECL. OF AKBAR THOBHANI ISO PLAINTIFF’S PRETRIAL DISPOSITIVE MOTION
       Case No. CV 18-5934-MWF(KSx)
Case 2:18-cv-05934-MWF-KS Document 67-2 Filed 12/20/19 Page 3 of 9 Page ID #:621



   1   the ordinary course of business. BitPay has refused to provide any further
   2   information about what happened to the 200 Bitcoins and has not produced any
   3   evidence, documentary or otherwise, showing that our Bitcoins were sold on
   4   Kraken, to whom, on what date, at what price, or any other material information.
   5         5.     As a result of BitPay’s refusal to provide further information, Ox Labs
   6   cannot “trace” the transactions BitPay made with Ox Labs’ Bitcoins and cannot
   7   make efforts to retrieve them. None of the documents BitPay has produced in this
   8   case show any transactions on BitPay’s part that sell or trade Ox Labs’ 200
   9   Bitcoins. In short, by refusing to return, transferring and/or selling Ox Labs’ 200
  10   Bitcoins without Ox Labs’ consent, and refusing to provide any information about
  11   them, information that would be uniquely in the possession of BitPay and not Ox
  12   Labs, BitPay has substantially interfered with Ox Labs’ property.
  13         6.     I understand that BitPay has taken the position that it cannot return the
  14   exact same 200 Bitcoins inadvertently credited to Bitpay by Ox Labs because it no
  15   longer possesses them. However, Ox Labs does not seek the exact same Bitcoins.
  16   We simply ask to have 200 Bitcoins restored to us. Bitcoins are virtual currency,
  17   i.e., they are a fungible medium of exchange and traded as such on SFOX, on
  18   Kraken, and on other exchanges. My understanding is that BitPay is in the business
  19   of helping its customers accept Bitcoins as payment as they do with more
  20   traditional currencies. For purposes of making Ox Labs whole, one Bitcoin is in all
  21   material respects the same as any other Bitcoin. !
  22         I declare under penalty of perjury under the laws of the United States of the
  23   state of California that the foregoing is true and correct and that this declaration was
  24   executed on December 20 2019, in Bellevue, Washington.
  25
  26
                                                         Akbar Thobhani
  27
  28
                                                  2
       SUPPL. DECL. OF AKBAR THOBHANI ISO PLAINTIFF’S PRETRIAL DISPOSITIVE MOTION
       Case No. CV 18-5934-MWF(KSx)
Case 2:18-cv-05934-MWF-KS Document 67-2 Filed 12/20/19 Page 4 of 9 Page ID #:622



   1                                  CERTIFICATE OF SERVICE
   2          I certify that counsel of record, listed below, is being served on December 20,
   3   2019, with a copy of this document through the CM/ECF Filing System as
   4   identified on the Notice of Electronic Filing dated December 20, 2019.
   5
                                                                   /s/ Anahit Samarjian
   6                                                               Anahit Samarjian
   7

   8
       Benjamin T. Wang
   9   bwang@raklaw.com
       James Tsuei
  10
       jtsuei@raklaw.com
  11   RUSS, AUGUST & KABAT
       12424 Wilshire Boulevard,12th Floor
  12
       Los Angeles, California 90025
  13
       Lawrence H. Kunin
  14
       lhk@mmmlaw.com
  15   MORRIS, MANNING & MARTIN, L.L.P.
       1600 Atlanta Financial Center
  16
       3343 Peachtree Road N.E.
  17   Atlanta, Georgia 30326
  18
  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

       CERTIFICATE OF SERVICE
       Case No. CV 18-5934-MWF(KSx)
Case 2:18-cv-05934-MWF-KS Document 67-2 Filed 12/20/19 Page 5 of 9 Page ID #:623




                             Exhibit A
5/20/2019Case                                   SFOX
                     2:18-cv-05934-MWF-KS Document   Mail - Deposit
                                                   67-2     Filed Ledger question Page 6 of 9 Page ID #:624
                                                                    12/20/19

                                                                                                                                               Akbar Thobhani <akbar@sfox.com>



 Deposit Ledger question
 Tony Gallippi <tony@bitpay.com>                                                                                                                         Thu, May 18, 2017 at 8:50 AM
 To: Akbar Thobhani <akbar@sfox.com>
 Cc: Bryan Krohn <bryan@bitpay.com>

   Hi Akbar, yes this is our final offer


   On Thu, May 18, 2017 at 11:44 AM, Akbar Thobhani <akbar@sfox.com> wrote:
    Hi Tony, is that your final offer? Our second offer is very much in line with Bitpay paying close to initial amount and agreeing to trade with us in the future. I understand
    Bitcoin was withdrawn from the account. That is why we have gone out of our way to find options that have minimal, and in one case favorable, impact on Bitpay. As such, I
    kindly request you reconsider our offers.

     On Thu, May 18, 2017 at 7:40 AM, Tony Gallippi <tony@bitpay.com> wrote:
      Akbar,

        As we discussed those coins were withdrawn from SFOX and then immediately sold at Kraken. We constantly move coins between exchanges. We acknowledge the
        duplicate credit and will agree to the dollar value at the time of the duplicate credit.



        On Thu, May 18, 2017 at 9:36 AM, Akbar Thobhani <akbar@sfox.com> wrote:
         Hi Tony, this is a follow up to our call last week.

          Hi Bryan, since our conversation, we looked at the facts in further details (see attachment) and can see that the Bitcoin credited erroneously were transferred out of
          SFOX. As such, your offer for $56k does not seem fair.

          As I mentioned to Tony, we want to find a solution that is fair to both parties. We have thus included possible options as a way for us to resolve the difference. You will
          see there options that are designed to have minimal net impact on Bitpay.

          We are also open to considering other options or structures that you may have in mind. I am certain that we can find a mutually agreeable position on this matter.

          Thank you Bryan and Tony for your consideration.

          Best,
          Akbar




          On Mon, Apr 3, 2017 at 7:25 AM, Bryan Krohn <bryan@bitpay.com> wrote:
           Hi Akbar,

             Stephen, Tony and I discussed this again late on Friday and arrived at the same conclusion, the correct way to resolve this is to convert the 200 btc to our USD ledger
             at the rate of $282 per btc for a total debit $56.4kusd resulting in a negative USD ledger balance at SFOX.

             Best regards,

             Bryan




                     On Mar 31, 2017, at 6:26 PM, Akbar Thobhani <akbar@sfox.com> wrote:

                     Hi Bryan,

                     Hope you are doing well. I was following up on this to see if you had any thoughts.

                     Best,
                     Akbar




                     On Wed, Mar 22, 2017 at 1:33 PM, Akbar Thobhani <akbar@sfox.com> wrote:
                      Hi Bryan,

                       First of all, thank you for bringing this transaction to our attention. As a result of the transaction we have made quite a few changes at SFOX and
                       hired a new accounting firm to ensure this is never repeated again.

                       As you pointed out, 200 bitcoins were erroneously deposited into Bitpay's account. Resolving this discrepancy, unfortunately, is a zero sum game; if
                       you paid 200 btc back to us, you would incur loss. If you paid us the funds in USD (approx $57,300) then we would incur the loss.OXLABS0004
                       We cannot ask you to incur the loss. As such settling this in USD seems like the logical route.

                       We considered various options such as:

https://mail.google.com/mail/u/0?ik=6be1e097c5&view=pt&search=all&permmsgid=msg-f%3A1567749727989863471&dsqt=1&simpl=msg-f%3A1567749727989…                                             1/4
5/20/2019Case                              SFOX
                2:18-cv-05934-MWF-KS Document   Mail - Deposit
                                              67-2     Filed Ledger question Page 7 of 9 Page ID #:625
                                                               12/20/19
                 1. requesting you to meet us half way paying settling this at a higher price
                 2. providing trading credit to you for any payment you made above the USD amount.

                 For us, having you as a customer and giving us an opportunity to earn this back in the future will be our preferred route.

                 The ball is really in our court, so to speak, so please let us know how you would like to proceed.

                 Best,
                 Akbar




                 On Wed, Feb 22, 2017 at 10:35 AM, Bryan Krohn <bryan@bitpay.com> wrote:
                  sorry 404­919­3060

                   Best regards,

                   Bryan




                           On Feb 22, 2017, at 1:29 PM, Akbar Thobhani <akbar@sfox.com> wrote:

                           Hi Bryan,

                           Is it possible to jump on a call briefly?

                           Akbar



                           On Wed, Feb 22, 2017 at 2:17 AM, Bryan Krohn <bryan@bitpay.com> wrote:
                            Hi George, the answer is that you should debit our usd ledger for approx 56k which was the price at the time the error was made.
                            We are not sending you 200 btc at todays prices so you can take a gain, conversely, If today’s price were less than the price on the
                            day the error was made, I would still pay you the price at the time the error was made. This is the only acceptable outcome for
                            your error.

                             Best regards,

                             Bryan




                                     On Feb 21, 2017, at 9:50 PM, George Melika <g@sfox.com> wrote:

                                     Hi Bryan,

                                     I spoke with Kirstie earlier today, and confirmed that those 200btc deposits were erroneous. Can we get on the
                                     phone to figure out next steps?

                                     Thanks,
                                     George

                                     On Tue, Feb 21, 2017 at 8:05 AM Bryan Krohn <bryan@bitpay.com> wrote:
                                      George, please see our Controller’s comments below. Please work directly with Kirstie to resolve this issue.
                                      Thank you.

                                       Best regards,

                                       Bryan




                                               Begin forwarded message:

                                               From: Kirstie Getch <kirstie@bitpay.com>
                                               Subject: Fwd: Deposit Ledger question
                                               Date: February 21, 2017 at 10:21:06 AM EST
                                               To: Bryan Krohn <bryan@bitpay.com>                                                                OXLABS0005
                                               Cc: Patrick Nagurny <patrick@bitpay.com>

                                               Hmmmm ­


https://mail.google.com/mail/u/0?ik=6be1e097c5&view=pt&search=all&permmsgid=msg-f%3A1567749727989863471&dsqt=1&simpl=msg-f%3A1567749727989…                        2/4
5/20/2019Case                              SFOX
                2:18-cv-05934-MWF-KS Document   Mail - Deposit
                                              67-2     Filed Ledger question Page 8 of 9 Page ID #:626
                                                               12/20/19
                                       so on 7/10 200 btc were to go out of SFOX, but only 99.999 went, the other 100 came back in as a
                                       deposit; and the 300 btc were to go out of SFOX, but only 199.999 went, the other 100 came back
                                       in as a deposit. So you would think that you would see these as withdrawals on the withdrawals
                                       section? I only see
                                                                 7/10/15 23:50             ­200                                   Kraken
                                                                    7/11/15 20:49               ­200                                  ItBit
                                                                    7/28/15 12:54               ­200                               Copay

                                       Which have been accounted for. Which is why I think we are not out of balance with SFOX ­ I think
                                       they should have included the following withdrawals:

                                       7/10 ­300
                                       7/10 ­200

                                       So if they want to reverse the credit, they also need to gross up the withdrawals. We need them to
                                       provide us with the detail on the other withdrawals before we agree to them debiting our account!


                                       Kirstie Getch
                                       Controller
                                       bitpay.com




                                             Begin forwarded message:

                                             From: Bryan Krohn <bryan@bitpay.com>
                                             Subject: Fwd: Deposit Ledger question
                                             Date: February 20, 2017 at 8:11:07 PM EST
                                             To: Getch Kirstie <kirstie@bitpay.com>, "Mr. Nugurny Patrick" <patrick@bitpay.com>



                                             Sent from iPhone
                                             .bk

                                             Begin forwarded message:


                                                       From: George Melika <g@sfox.com>
                                                       Date: February 20, 2017 at 7:47:11 PM EST
                                                       To: Bryan Krohn <bryan@bitpay.com>
                                                       Cc: Akbar Thobhani <akbar@sfox.com>
                                                       Subject: Re: Deposit Ledger question


                                                       Hi Bryan,

                                                       We have gone back and analyzed all of the deposits on the account. We
                                                       have found 3 transactions where you got credited incorrectly. The 2
                                                       100btc transactions you mentioned and a 0.0001btc transaction.

                                                       https://insight.bitpay.com/tx/1482569a7d9a88f42a32394c8d9507
                                                       83aa73119fd28f55150445e1ed7a75bb7e
                                                       https://insight.bitpay.com/tx/28e31720008ebaf0dd53c27ae53b53
                                                       d98152efd431ee2be32c60207c31cc4e45
                                                       https://insight.bitpay.com/tx/17cded4d91dabfad0fd921d9f74d4b
                                                       4fd1b34d5d528191e9a9b4774c7046a9b2

                                                       As you can see, in all 3 cases the bitcoin came from the 1aFnRQZ...
                                                       address (your old SFOX deposit address) back to itself. I am also
                                                       attaching a file detailing all deposits made on the account for your
                                                       review.

                                                       From an accounting perspective, the easiest way to fix this would be to
                                                       reverse the btc credit. I'd be happy to get on a call and discuss this
                                                       further if you'd like.

                                                       Thanks,
                                                       George

                                                       On Mon, Feb 20, 2017 at 6:17 AM Bryan Krohn <bryan@bitpay.com>
                                                       wrote:
                                                         Thanks George, looking forward to your findings today.

                                                         Best regards,

                                                         Bryan



                                                                 On Feb 16, 2017, at 10:47 PM, George Melika
                                                                 <g@sfox.com> wrote:

                                                                 Hi Bryan,                                                                    OXLABS0006

                                                                 I've looked into this and you are correct. It looks like this
                                                                 happened during the time that we switched to a new
                                                                 wallet. It seems that while moving the funds, the change

https://mail.google.com/mail/u/0?ik=6be1e097c5&view=pt&search=all&permmsgid=msg-f%3A1567749727989863471&dsqt=1&simpl=msg-f%3A1567749727989…                3/4
5/20/2019Case                              SFOX
                2:18-cv-05934-MWF-KS Document   Mail - Deposit
                                              67-2     Filed Ledger question Page 9 of 9 Page ID #:627
                                                               12/20/19
                                                          amounts were sent to your address instead of an
                                                          internal address and counted them as deposits for you.

                                                          We are going to look into the rest of the transactions and
                                                          will get back to you on Monday.

                                                          Thank you,
                                                          George

                                                          On Thu, Feb 16, 2017 at 11:23 AM Bryan Krohn
                                                          <bryan@bitpay.com> wrote:
                                                            Thank you both.

                                                            Best regards,

                                                            Bryan



                                                                    On Feb 16, 2017, at 2:07 PM, Akbar
                                                                    Thobhani <akbar@sfox.com> wrote:

                                                                    Adding George

                                                                    On Feb 16, 2017 10:48 AM, "Bryan
                                                                    Krohn" <bryan@bitpay.com> wrote:
                                                                      Hello Akbar,

                                                                       Who can I work with to get transaction
                                                                       ID detail on two btc deposits that
                                                                       came into our BitPay account at
                                                                       SFOX on 7/10/15 at 17:46? They are
                                                                       100 btc each and our auditors are
                                                                       requesting info on it and we see no
                                                                       such activity on our end going out.
                                                                       Thanks in advance.



                                                                       Best regards,

                                                                       Bryan




      ­­
      Tony Gallippi
      Co­founder and Executive Chairman
      BitPay, Inc.
      https://bitpay.com




   ­­
   Tony Gallippi
   Co­founder and Executive Chairman
   BitPay, Inc.
   https://bitpay.com




                                                                                                                       OXLABS0007




https://mail.google.com/mail/u/0?ik=6be1e097c5&view=pt&search=all&permmsgid=msg-f%3A1567749727989863471&dsqt=1&simpl=msg-f%3A1567749727989…   4/4
